

LICENSE AGREEMENT


THIS LICENSE AGREEMENT (“License”) is effective as of the 9th day of February,
2015 (“Effective Date”), and is entered into by and between Loyl.Me, LLC, a
Colorado limited liability company (“Licensor”), with principal offices located
at 7687 Grizzly Ct.  Littleton, CO 80125, and CannaSys, Inc., a Colorado
corporation (“Licensee”), with principal offices located at 1720 South Bellaire
Street, Suite 325, Denver, CO 80222.  Licensor and Licensee are also referred to
singularly or collectively as a “Party” or the “Parties.”


Recitals


A.          Licensor is a technology firm providing intelligent mobile marketing
services and is the owner of an Automated Marketing Cloud and Customer
Relationship Management Platform, including the Loyl.Me code and the modules,
applications, and products set forth on Exhibit A to this License (together, the
“Technology”).


B.           Licensee commercializes innovative solutions for customers and
retail opportunities for segments of the medical and recreational cannabis
community.


C.           Licensee desires to obtain from Licensor, and Licensor wishes to
grant and provide to Licensee, a license to use the Technology for exclusive use
with businesses that directly advertise in, market to, or serve the lawful
cannabis industry (the “Sector”) on terms and conditions set forth in this
License.


           NOW, THEREFORE, upon these premises, and for and in consideration of
the mutual covenants and conditions in this License and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


1.           Recitals Incorporated.  The recitals set forth above are
incorporated in this License as though they were fully set forth herein.


2.           Term.  Subject to the conditions and terms of this License, the
term of this License is perpetual commencing on the Effective Date and ending on
the termination as provided for in this License (the “Term”).


3.           Receipt of Technology.  Licensee acknowledges receipt of the
Technology.


4.           License.


(a)           Generally.  Subject to the conditions and terms of this License,
Licensor grants Licensee a license, including the right for Licensee to grant
sublicenses as set forth in this License, for Licensee’s exclusive use of the
Technology in the Sector, only.  Licensee accepts this license.


(b)           Licensor Use Restrictions.  See attached Exhibit C.


(c)           Warranty.  Licensee acknowledges and agrees the Technology is
licensed as-is and with no express or implied warranty, including any warranty
of fitness for a particular purpose, merchantability, or satisfactory
quality.  Licensee waives any statutory warranties.



_____________________________
License
Loyl.Me and CannaSys
Page 1 of 17
 
 

--------------------------------------------------------------------------------

 



 
(d)           License Party Use.  The Licensee and the Sublicensees (defined
below) (the “License Parties”) may customize, extend, and enhance the Technology
for their use in the Sector (any License Party customization, extension, or
enhancement of the functionality of the Technology a “Derivative Work”).


(e)           Restrictions.


(i)            No License Party may use the Technology for any purpose outside
the Sector.


(ii)           Licensee may not sublicense the Technology or any Derivative Work
to a competitor or affiliate of a competitor of Licensor.


(iii)          For purposes of this License, a party will be deemed to be a
competitor or an affiliate of a competitor of Licensor if (apart from that
party’s use of the Technology) any part of that party’s business is directed to
customer relationship marketing, mobile loyalty, or marketing automation.


(f)           Ownership.  Licensor will at all times own the Technology, and no
License Party will at any time have any ownership interest in the Technology.


(g)           Access and Protection.  Subject to the restrictions set forth
above, the License Parties may permit access to the Technology only to their
employees or consultants who are subject to written requirements obligating them
to maintain the Technology in strict confidence and to comply with this
License.  All access to the Technology will be password protected.  Printouts
and backup copies of the Technology will be securely stored in a restricted
area.


5.           Sublicense.


(a)           Generally.  Subject to the conditions and terms of this License,
Licensee may sublicense the Technology or any Derivative Work (“Sublicense”) for
use in the Sector by a third party, whether an affiliate of Licensee or
otherwise (each such party, a “Sublicensee”).  Immediately after execution,
Licensee will provide Licensor with a copy of each executed Sublicense.  Each
Sublicense will be subject to the conditions and terms of this License,
including the termination provisions.  A Sublicensee may not sublicense the
Technology or any Derivative Work to a third party.  Licensee may attach a copy
of this License to any Sublicense, provided Licensee first redacts all economic
terms from the copy of the License provided to a Sublicensee.


(b)           Strict compliance.  Licensee will at all times during the term of
a Sublicense require and enforce Sublicensee’s strict compliance with the
conditions and terms of the Sublicense.


6.           Compensation.  Licensee will pay Licensor as follows:


(a)           Payment:


(i)            Cash.  Licensee will pay Licensor the cash payments (“Cash
Compensation”) as set forth in the compensation table attached as Exhibit B
(“Compensation Table”).



_____________________________
License
Loyl.Me and CannaSys
Page 2 of 17
 
 

--------------------------------------------------------------------------------

 



 
(ii)           Stock.  Licensee will issue restricted shares of common stock of
CannaSys, Inc., or its successor, to Licensor as set forth in the Compensation
Table (“Stock Compensation”).  The issuance of the restricted shares of common
stock of CannaSys, Inc., or its successor, will be issued in “private
placements,” under an exemption from registration under Section 4(a)(2) of the
Securities Act of 1933, as amended, for transactions not involving any public
offering, and exemptions from registration requirements under applicable state
laws.


(b)           Royalty.  Licensee will pay Licensor a cash royalty (“Royalty”) as
set forth in the Compensation Table.


(c)           Stock Compensation Adjustment.  If during the Term, Licensee is
not able to issue the Stock Compensation within 10 business days after the
required due date as set forth in the Compensation Table, then upon expiration
of the 10-day period, Licensee will make a cash payment to Licensor in an amount
equal to 10% of the Licensor’s revenue received from Licensee’s use and/or
sublicensing of the Technology or any Derivative Work for the period in question
or $25,000.00, whichever amount is greater.


(d)           Minimum Sublicense Compensation.  Notwithstanding any provision of
this License to the contrary, for each calendar month of the term of a
Sublicense, Licensee will pay Licensor (in addition to the other compensation
called for under this License or under any other Sublicense(s)) not less than
$500.00/month per Sublicense (“Minimum Sublicense Payment”).  The Minimum
Sublicense Payment will increase on each January 1st after the Effective Date by
3%.


7.            Licensor Representations and Warranties.  Licensor represents and
warrants to Licensee that:


(a)           Licensor is duly organized, validly existing, and in good standing
under the laws of its state of organization and is qualified to do business in
all jurisdictions in which the nature of its business, the exercise of its
rights, and the performance of its obligations under this License make such
qualification necessary and where failure to so qualify would have a material
adverse effect on its ability to perform its obligations under this License.


(b)           Licensor owns the Technology.


(c)           Licensor’s execution of this License is authorized, and it has
taken all requisite action necessary for the authorization, execution, and
delivery of this License and all action required to make this License a legal,
valid, and binding obligation of the Licensor, enforceable in accordance with
its terms.



_____________________________
License
Loyl.Me and CannaSys
Page 3 of 17
 
 

--------------------------------------------------------------------------------

 



 
(d)           Licensor has had sufficient interactions with management of
Licensee and has been provided with sufficient supporting documentation,
including access to Licensee’s periodic and current-event reports filed with the
United States Securities and Exchange Commission at www.sec.gov, in order to
make an informed investment decision.  Licensor is basing its decision to invest
solely on the information provided and has not relied on any other
representations made by Licensee or any of its affiliates.  Licensor
acknowledges that it has previously been advised of the opportunity to review
all of the pertinent facts concerning Licensee and to obtain any additional
information that it may request, to the extent Licensee possesses or can obtain
such information without unreasonable effort and expense.  Licensor has been
provided with all materials and information requested by it or its
representatives, including any information requested to verify any information
furnished, and Licensor has been provided the opportunity for direct
communication with Licensee and its representatives regarding the purchase made
hereby. 


(e)           Licensor understands that an investment in the Stock Compensation
is speculative and involves numerous significant risks, the occurrence of any
one of which could result in the loss of its entire investment.  Licensor is
fully cognizant of and understands all of the risks relating to a purchase of
the Stock Compensation.


(f)            Licensor understands that Licensee may raise additional capital
or issue equity or options beyond what has been reserved in any employee option
pool that would be dilutive to all Stockholders and would reduce Licensor’s
percentage ownership in Licensee.


(g)           Licensor’s overall commitment to investments that are not readily
marketable is not disproportionate to its net worth, and its investment in the
Stock Compensation will not cause its overall commitment to become excessive.


(h)           Licensor has adequate means of providing for its financial
requirements, both current and anticipated, and has no need for liquidity in an
investment in the Stock Compensation. 


(i)            Licensor was at no time solicited by any leaflet, public
promotional meeting, circular, newspaper or magazine article, internet contact,
radio or television advertisement, or any other form of general advertising or
solicitation in connection with the offer, sale, or purchase of the Stock
Compensation through this Agreement. 


(j)            Licensor can bear and is willing to accept the economic risk of
losing its entire investment.


(k)          Licensor is acquiring the Stock Compensation for its own account
and for investment purposes only and has no present intention, agreement, or
arrangement for the distribution, transfer, assignment, resale, or subdivision
of the Stock Compensation, either currently or after the passage of a fixed or
determinable period or on the occurrence or nonoccurrence of any predetermined
event or circumstance. 



_____________________________
License
Loyl.Me and CannaSys
Page 4 of 17
 
 

--------------------------------------------------------------------------------

 



 
(l)            Licensor has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Stock Compensation; and Licensor has the ability to protect
its own interests in connection with this investment.


(m)          Licensor is an “accredited investor” as defined under Rule 501 of
Regulation D of the Securities Act of 1933 (the “Securities Act”).


                (n)           Licensor acknowledges that neither the United
States Securities and Exchange Commission nor the securities commission of any
state or other federal agency has made any determination as to the merits of
purchasing the Stock Compensation.


(o)           In connection with Licensor’s acquisition of the Stock
Compensation, Licensor represents that the Stock Compensation is being acquired
without a view to, or for resale in connection with, any distribution of the
Stock Compensation or any interest therein without registration or other
compliance under the Securities Act and that Licensor has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking.


(p)           Licensor understands the offering has not been registered under
the Securities Act and applicable state or other securities laws and that the
Stock Compensation must be held and may not be sold, transferred, or otherwise
disposed of for value unless subsequently registered under the Securities Act or
an exemption from such registration is available; Licensee is under no
obligation to register the Stock Compensation under the Securities Act or under
Section 12 of the Securities Exchange Act of 1934, except as expressly agreed to
in writing by Licensee; no assurance is given that the exemption provided by
Rule 144 under the Securities Act or any other exemption will be available; and
that the certificate, if any, representing the Stock Compensation will bear a
legend so restricting the sale of such shares.


(q)           Licensor understands that the Stock Compensation is being acquired
by reason of a specific exemption under the Securities Act as well as under
certain state statutes for transactions by an issuer not involving any public
offering and that any disposition of the Stock Compensation may, under certain
circumstances, be inconsistent with this exemption and may make Licensor an
“underwriter” within the meaning of the Securities Act.


(r)           Licensor understands that the resale of the Stock Compensation
must be effected in reliance on exemptions from registration under the
Securities Act and applicable state securities laws.  Licensor understands that
such an exemption may not be available and, in such case, Licensor would not be
able to resell the Stock Compensation held.


8.            Licensee Representations and Warranties.  Licensee represents and
warrants to Licensor:


(a)           Licensee is duly organized, validly existing, and in good standing
under the laws of its state of organization and qualified to do business in all
jurisdictions in which the nature of its business, the exercise of its rights,
and the performance of its obligations under this License make such
qualification necessary and where failure to so qualify would have a material
adverse effect on its ability to perform its obligations under this License.



_____________________________
License
Loyl.Me and CannaSys
Page 5 of 17
 
 

--------------------------------------------------------------------------------

 



 
(b)           Licensee’s execution of this License is authorized, and it has
taken all corporate action necessary for the authorization, execution, and
delivery of this License and all action required to make this License a legal,
valid, and binding obligation of the Licensee, enforceable in accordance with
its terms.


9.            Defaults.


(a)           Licensor Default:


(i)             Generally.  Licensor will be in default if it is in breach of
any representation, warranty, or material covenant made in this License and
Licensor does not cure such breach within 30 days after it receives notice of
the breach from Licensee.  For purposes of this subsection, a material breach of
a covenant means a breach that causes or may reasonably be expected to cause
monetary damage to Licensee in excess of $10,000.00.


(ii)           Sector-related Breach.  See attached Exhibit C.


(iii)          Unauthorized disclosure of Derivative Works.  Any disclosure,
prohibited by or not authorized under this License, of the Derivative Works to a
third party is a default under this License.


(b)           Licensee Default:


(i)             Generally.  Except for Sector-related breaches (discussed
below), Licensee will be in default if it or any Sublicensee is in breach of any
representation, warranty, or material covenant made in this License (or, as
applicable, in the case of a Sublicense) and Licensee does not cure (or cause
the cure of) such breach within 30 days after it receives notice of the breach
from Licensor.  For purposes of this subsection, a material breach of a covenant
means a breach that causes or may reasonably be expected to cause monetary
damage to Licensor in excess of $10,000.00.


(ii)           Sector-related Breach.  In the case of a Sector-related breach by
any License Party, Licensee will be in default if it does not begin to cure (or
cause the cure of) such breach within five business days after it receives
notice of the breach from Licensor and completes the cure within 30 days after
receiving the notice.  For purposes of the License Parties, a Sector-related
breach means any transaction involving the Technology or arrangement for use of
the Technology in any industry other than the legal cannabis industry.


(iii)          Unauthorized disclosure of Technology.  Any disclosure,
prohibited by or not authorized under this License, of the Technology to a third
party is a default under this License.



_____________________________
License
Loyl.Me and CannaSys
Page 6 of 17
 
 

--------------------------------------------------------------------------------

 



 
10.          Remedies.


(a)           Licensor Remedies:


(i)            Failure to Pay Cash Compensation or Stock Compensation.  In the
case of a Licensee default for failure to make a Cash Compensation or Stock
Compensation payment, then Licensor may, at its option: (1) by notice to
Licensee, terminate this License; or (2) recover damages in an amount equal to
the unpaid Cash Compensation or Stock Compensation (plus interest), plus a
stipulated penalty equal to 10% of the Cash Compensation or Stock Compensation
not timely paid.  In the case of termination as authorized by this subsection,
Licensor will retain all amounts paid by Licensee to the date of termination as
liquidated damages for that default, and no other amounts will be due from
Licensee to Licensor for such default (however, this will not preclude Licensor
from exercising its rights for any Sublicensee breach or default).


(ii)           Failure to Pay Royalty.  In the case of a Licensee default for
failure to pay a Royalty, then Licensor will be entitled to damages in an amount
equal to the unpaid Royalty (plus interest), plus a stipulated penalty equal to
10% of the Royalty not timely paid.


(iii)          Breach of Licensee Representation or Warranty or Material
Covenant.  In the case of a Licensee or Sublicensee default for breach of a
Licensee or Sublicensee representation or warranty or material covenant, then
Licensor may, by notice to Licensee (and, as applicable, to the Sublicensee),
terminate this License (and, as applicable, the Sublicense) and recover actual
damages (including consequential damages), or Licensor may seek specific
performance and recover actual damages (including consequential damages).  In
the case of termination as authorized by this subsection, Licensor will retain
all amounts paid by Licensee to the date of termination.  Termination under this
subsection will not preclude Licensor from exercising its rights for any other
License Party breach or default.


(iv)           Sector-related Default.  In the case of a License Party
Sector-related default, then Licensor may, at its option: (1) by notice to
Licensee, terminate this License; (2) recover damages from Licensee equal to
100% of any gross revenue received by Licensee, and as applicable, by any
Sublicensee in the case of a Sublicensee Sector-related default, in connection
with the unauthorized use, plus any consequential damages; and/or (3) request
(and it is hereby stipulated that in such case Licensor will be entitled to)
injunctive relief.


(v)            Unauthorized Disclosure of Technology.  In the case of a License
Party default for unauthorized disclosure of the Technology, then Licensor may,
at its option: (1) by notice to Licensee, terminate this License; (2) recover
damages (including consequential damages) from Licensee attributable to such
default; and/or (3) request (and it is hereby stipulated that in such case
Licensor will be entitled to) injunctive relief.



_____________________________
License
Loyl.Me and CannaSys
Page 7 of 17
 
 

--------------------------------------------------------------------------------

 



 
(b)           Licensee Remedies.


(i)            Breach of Licensor Representation or Warranty or Material
Covenant.  In the case of a Licensor default for breach of a Licensor
representation, warranty, or material covenant then Licensee may, by notice to
Licensor, terminate this License and recover actual damages (including
consequential damages), or Licensee may seek specific performance and recover
actual damages (including consequential damages).  In the case of termination as
authorized by this subsection, all Sublicenses will terminate as of the
effective date of the termination of this License.


(ii)           Sector-related Default.  See attached Exhibit C.


(iii)         Unauthorized Disclosure of Derivative Works.  In the case of a
Licensor default for unauthorized disclosure of Derivative Works, then Licensee
may, at its option: (1) by notice to Licensor, terminate this License;
(2) recover damages (including consequential damages) from Licensor attributable
to such default; and/or (3) request (and it is hereby stipulated that in such
case Licensee will be entitled to) injunctive relief.


11.          Miscellaneous.


(a)           Amendment.  No part of this License may be amended or modified in
any way except in a writing executed by authorized representatives of both
Parties.


(b)           Assignment.  Neither Licensee nor any License Party may assign all
or any part of its obligations or rights under this License or (as applicable)
under any Sublicense.  Notwithstanding this restriction, Licensee (but not a
Sublicensee) may assign this License to a third party in connection with a bona
fide sale of all or substantially all of Licensee’s assets to such third party,
provided, that: (i) there are no uncured Licensee or Sublicensee defaults at the
time of the assignment; (ii) the assignee is not a competitor of Licensor and no
affiliate of the assignee is a competitor of Licensor; and (iii) the assignment
is subject to the conditions and terms of this License.  An assignment by
Licensee as described in this subsection will not release Licensee from any
obligations that accrued before the effective date of the assignment.


(c)           Audit.  From time to time during the Term and as set forth in this
subsection, Licensee will make available to Licensor and its accountants,
consultants, and/or lawyers (which third parties will be bound by the
confidentiality agreement between the Parties) such of the License Parties’
records (electronic and otherwise) and systems as reasonably necessary for
Licensor to verify the amounts due it under this License and to verify
compliance with this License.  These records may include, but are not limited
to, the License Parties’ accounting and customer records that show users,
charges, and payments.  Licensor will give Licensee reasonable advance notice,
but not less than five business days’ notice, of its request for an
audit.  Audits related to amounts due under this License may be requested no
more often than once each calendar quarter during the Term.  Audits related to
compliance issues may be requested at any time during the Term, but may only be
requested in good faith.


(d)           Binding Effect.  This License will bind the Parties and their
assigns and successors.



_____________________________
License
Loyl.Me and CannaSys
Page 8 of 17
 
 

--------------------------------------------------------------------------------

 



 
(e)           Captions, Construction.  All numbering, titles, and similar items
are provided for reference and convenience only and will not affect the meaning
of this License.  The terms of this License will be construed simply according
to their fair meaning and not strictly for or against a Party.


(f)            Compliance.  The Parties and any Sublicensees will at all times
comply with all applicable local, state, and federal laws, ordinances, rules,
regulations, and statutes.


(g)           Confidentiality.  Each Party will hold, and will use reasonable,
industry-standard effort (but not less than the effort it uses to protect its
own confidential, proprietary, and trade secret information) to cause its
personnel and representatives to hold, in strict confidence, the Technology and
Derivative Works, the fact of this License, the fact of any Sublicense, and all
documents and information concerning the other Party and/or the Technology or
the Derivative Works that have been furnished to it by the disclosing Party in
connection with this License (“Confidential Information”); provided, however,
this Section will not apply to the disclosure of Confidential Information: (i)
to the extent required by law (provided that if a disclosure is required by law,
the disclosing Party will give the non-disclosing Party immediate written notice
of such requirement, permitting the non-disclosing Party to seek a protective
order); (ii) in an action brought by a Party in pursuit of its rights or in the
exercise of its remedies under this License; and (iii) to the extent that such
documents or information can be shown through documentary evidence to have come
within the public domain through no action or omission of the disclosing Party
or its personnel or representatives or any Sublicensee or its personnel or
representatives.  For the avoidance of doubt, the fact of a disclosure
authorized by this subsection will not authorize any use of the Technology by a
License Party.  The confidentiality obligation set forth in this subsection will
survive for three years after termination of this License; however, the
confidentiality obligation set forth in this subsection will survive
indefinitely with respect to the Technology.


(h)           Counterparts.  The Parties may deliver this License by fax or
email and may execute it in counterparts, each of which will be an original and
all of which will constitute the same instrument.  Electronically-stored copies
or photocopies of original, executed copies of this License will be deemed
originals.


                (i)            Damages Limitation.  Except as expressly provided
in this License, neither Party will be entitled to recover from the other any
consequential damages, exemplary damages, lost profits, or punitive damages.


(j)            Dispute Resolution.  The Parties will attempt amicable resolution
of any disputes between them and related to this License.  If amicable
resolution fails (as determined by either Party in its discretion), then the
Parties will submit the dispute to binding JAMS arbitration before a single
arbitrator in Denver, Colorado.  The prevailing Party will be entitled to its
reasonable attorney fees and other costs incurred, in addition to any other
relief to which it is entitled, and/or a decree for specific performance and
such other relief as may be appropriate (including money damages).  The Parties
further acknowledge and agree the arbitrator may award injunctive relief (in
addition to damages) and that any such award(s) will be specifically
enforceable.  Further, if the arbitrator is unable to grant injunctive relief,
then the Parties consent to the exclusive jurisdiction and venue of the courts
in Denver, Colorado, for the purpose of an action for injunctive relief.  In its
discretion, Licensor may proceed directly against a Sublicensee, with or without
also joining Licensee in the proceeding.



_____________________________
License
Loyl.Me and CannaSys
Page 9 of 17
 
 

--------------------------------------------------------------------------------

 



 
(k)          Entire Agreement.  This License, which includes any attached
addenda, exhibits, and/or schedules, is the entire agreement between the Parties
relating to its subject matter; it supersedes all contemporaneous or prior
agreements, discussions, or understandings between the Parties, written and
oral, including: that certain “Letter of Intent Memorandum” between the Parties
and dated October 17, 2014; that certain “Confidentiality, Non-Disclosure and
Non-Circumvention Agreement” between the Parties and dated September 3, 2014;
and, that certain “Agreement to Deploy Loyl.Me Code” dated December 16, 2014.


(l)            Examples.  Any examples or use of the term “e.g.” in this License
are for illustrative purposes, only.


(m)          Further Assurances.  From time to time, including after termination
of this License, for no additional consideration, the Parties and any
Sublicensee will execute and deliver further documents and instruments, take
other action, and provide information as the other may reasonably request in
order to discharge and perform their obligations under this License or as
applicable under a Sublicense or to confirm the status of this License or any
Sublicense.


                (n)          Indemnity.  The Parties will defend, indemnify, and
hold harmless each other from and against any and all actual or alleged cause of
action, claim, damage, expense, fine, lien, liability, loss, penalty, suit, and
tax (including attorneys’ fees) arising in any way as a result of that Party’s
operations, performance of its obligations hereunder, and representations and
warranties made under this License (“Claims”).  The Parties will immediately
notify each other of any Claims of which they become aware.  Licensee (and the
applicable Sublicensee) will jointly and severally defend, indemnify, and hold
harmless Licensor from and against any Claims related to the applicable
Sublicense.  Despite the above, a Party will have no obligation to indemnify the
other Party for Claims to the extent caused by that other Party’s negligence,
gross negligence, or willful misconduct.


(o)           Interest.  Any amount due under this License and not timely paid
will accrue interest at a rate of 1% per month from the date the amount became
due until paid.


(p)           Joint and Several Liability.  Licensee will be jointly and
severally liable with a Sublicensee to Licensor for a Sublicensee default under
its Sublicense.


(q)           Law.  Colorado law governs this License, except with respect to
its conflicts rules.


                (r)           No Breach.  The Parties’ execution and delivery of
this License and the exercise of their rights and performance of their
obligations under this License will not conflict with, or result in a breach,
default, or violation of, any agreement, arrangement, contract, decree,
injunction, instrument, judgment, laws, or order to which either Party is bound
or subject or require any consent under any such agreement, arrangement,
contract, decree, injunction, instrument, judgment, laws, or order.


(s)           No Other Covenants, Representations, or Warranties.  The Parties
make no covenants, representations, or warranties except as expressly set forth
in this License.  Each Party disclaims any other covenants, representations, or
warranties by the other Party.
 
 




_____________________________
License
Loyl.Me and CannaSys
Page 10 of 17
 
 

--------------------------------------------------------------------------------

 


                (t)            No Third-Party Beneficiaries.  Except as may be
expressly set forth in this License, this License is intended solely for the
benefit of the Parties, and nothing in it will be construed to create any duty
to, any liability to, or any benefit for any person not a party to it.


(u)           Non-circumvention.  During the Term and for three years after
termination of this License (or, in the case of a terminated Sublicense, for
three years after termination of such Sublicense), Licensor will not offer,
sell, or solicit to offer or sell any interest in the Technology (by license or
otherwise) to a Sublicensee, unless the License (or applicable Sublicense) was
terminated because of a Licensee default.


(v)           Notices.  Any notices to be sent under this License will be sent
by certified mail to the pertinent Party at the address set forth in the
signature boxes below.  Either Party may change its notice information by giving
the other Party notice of the change.  Licensor may give notice to a Sublicensee
as provided for in the Sublicense.


(w)          Publicity.  The Parties agree to keep License and the proposed
transactions and agreements (including drafts of agreements) strictly secret and
confidential until a time as they mutually agree that a public announcement
shall be made, provided that if, in the opinion of counsel for either Party,
public disclosure is required under the federal securities laws, then the
consent of the other Party shall not be required.  In all events, the Parties
shall consult with each other and use all reasonable efforts to agree on the
content and manner of any disclosure permitted or required under this section,
and further the economic terms of this License and the Technology will not be
disclosed.  The provisions of this section shall terminate upon termination of
this License.


(x)           Relationship of the Parties.  This License does not constitute
either Party as the agent, employee, legal representative, joint venturer, or
partner of the other Party.


(y)           Severability.  If any term of this License is finally held to be
illegal, invalid, or void, all other parts will remain in effect; provided,
however, the Parties will enter negotiations concerning such term for the
purpose of achieving conformity with the requirements of any applicable law and
the intent of the Parties.


(z)           Survival.  The provisions of this License that by their nature are
intended to survive termination (e.g., confidentiality, further assurances,
indemnity, joint and several liability, non-circumvention, termination) will
survive termination of this License.


(aa)         Termination.  In addition to any termination-related remedies and
rights provided above, in the case of termination: (i) the License Parties will
immediately cease use of the Technology; (ii) the Technology will be completely
removed from the License Parties’ systems; (iii) all copies of the Technology
will be deleted and destroyed; (iv) the Technology will be removed from all of
the Derivative Works and from any Sublicensee derivative works; and (v) an
officer of each License Party will provide a certificate certifying that the
actions described in this subsection have been taken.  Further, Licensor, upon
request, may observe the removal, deletion, and destruction described in this
subsection.  For the avoidance of doubt, each Sublicense will be deemed
terminated once this License has terminated and Licensor has given each such
Sublicensee notice of the termination.



_____________________________
License
Loyl.Me and CannaSys
Page 11 of 17
 
 

--------------------------------------------------------------------------------

 



 
(bb)         Waiver.  Any failure of a Party to enforce any terms of this
License or to require compliance with any of its terms at any time will in no
way affect the validity of this License, or any part of this License, and will
not be deemed a waiver of the right of such Party to later enforce such terms.


Loyl.Me, LLC
CannaSys, Inc.
   
/s/Dion Gonzales
/s/ Brandon C. Jennewine
Its: Authorized representative
Its: Authorized representative
   
Dated: February 9, 2015
Dated: February 9, 2015
   
7687 Grizzly Ct.  
1720 South Bellaire Street, Suite 325
Littleton, CO 80125
Denver, CO 80222
   








_____________________________
License
Loyl.Me and CannaSys
Page 12 of 17
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


TO LICENSE AGREEMENT


Technology


Licensor’s Automated Marketing Cloud and Customer Relationship Management
Platform and related code, modules, and applications as are in Licensee’s
repositories as of the Effective Date.



_____________________________
License
Loyl.Me and CannaSys
Page 13 of 17
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


TO LICENSE AGREEMENT


Compensation Table


 
Cash Compensation
 
Date due
Amount
 
Effective Date
 
 
$25,000.00
 
May 1, 2015
 
 
$25,000.00
 
August 1, 2015
 
 
$25,000.00
 
November 1, 2015
 
 
$25,000.00
 
Stock Compensation
 
Date due
Amount
 
February 23, 2015
 
 
12,500 shares of Company common stock
 
 
February 23, 2015
 
Number of shares of Company common stock with a value of $25,000.00 based on the
average  closing price for such stock for the 10 trading days immediately
preceding the due date
 
(Note: this is in addition to the 12,500 shares of Company common stock
referenced above)
 
 
April 10, 2015
 
Number of shares of Company common stock with a value of $25,000.00 based on the
average  closing price for such stock for the 10 trading days immediately
preceding the due date
 
 
July 10, 2015
 
Number of shares of Company common stock with a value of $25,000.00 based on the
average  closing price for such stock for the 10 trading days immediately
preceding the due date
 

 
 




_____________________________
License
Loyl.Me and CannaSys
Page 14 of 17
 
 

--------------------------------------------------------------------------------

 
 
 
October 10, 2015
Number of shares of Company common stock with a value of $25,000.00 based on the
average closing price for such stock for the 10 trading days immediately
preceding the due date
Royalty
Date due
Amount
January 19 of each calendar year after 2015 (in perpetuity)
Eight percent (8%) of Licensee’s gross revenue received from the use and
sublicensing of the Technology and any Derivative Work between the
immediately-preceding months of October, November, and December, but not less
than $3000.00
(For purposes of this Exhibit B, “gross revenue received from the use … of the
Technology and any Derivative Work” will be revenue received by Licensee through
any Licensee platform that utilizes the Technology or any Derivative Work.)
April 19 of each calendar year after 2015 (in perpetuity)
Eight percent (8%) of Licensee’s gross revenue received from the use and
sublicensing of the Technology and any Derivative Work between the
immediately-preceding months of January, February, and March, but not less than
$3000.00
July 18 of each calendar year after 2015 (in perpetuity)
Eight percent (8%) of Licensee’s gross revenue received from the use and
sublicensing of the Technology and any Derivative Work between the
immediately-preceding months of April, May, and June, but not less than $3000.00
October 16 of each calendar year after 2015 (in perpetuity)
Eight percent (8%) of Licensee’s gross revenue received from the use and
sublicensing of the Technology and any Derivative Work between the
immediately-preceding months of July, August, and September, but not less than
$3000.00

 
 


_____________________________
License
Loyl.Me and CannaSys
Page 15 of 17
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


TO LICENSE AGREEMENT


Use of Technology in Sector by Third-Party Licensee of Licensor


Background -- The Parties intend that Licensee have the exclusive right to use
the Technology in the Sector.  The Parties also recognize Licensor has limited
ability to anticipate or control its third-party licensee’s use of the
Technology.  Recognizing the Parties’ intentions and Licensor’s limitations, the
Parties agree to the following with respect to any of Licensor’s third-party
licensees’ use of the Technology in the Sector.  The provisions of this section
will control to the extent of any conflict between what is set forth in this
section and what is set forth in the other provisions of this License or that
may apply at law or in equity.


Agreement, Generally -- If Licensee in good faith believes a licensee of
Licensor is using the Technology in the Sector (meaning any transaction
involving the Technology or arrangement for use of the Technology in the legal
cannabis industry) (“Disallowed Use”), then Licensee will give Licensor notice
of such use (“Disallowed Use Notice”).  The Parties will then meet at Licensor’s
offices within five (5) business days after Licensor receives such Disallowed
Use Notice.  This meeting will be for the purpose of verifying whether a
Disallowed Use occurred and/or is occurring and, only after the Disallowed Use
has been verified, to determine the gross revenue received by Licensor in the
six (6) months before Licensor’s receipt of the Disallowed Use Notice in
connection with such  Disallowed Use.  At the meeting described in this section,
Licensor will make available to Licensee and its accountants, consultants,
and/or lawyers (which third parties will be bound by the confidentiality
obligations between the Parties) such of Licensor’s records (electronic and
otherwise) and systems as reasonably necessary for Licensee and Licensor to
verify whether a Disallowed Use has occurred, and after the Disallowed Use has
been verified, Licensor’s charges and payments for the period in question
associated with such Disallowed Use. Such records may include, but are not
limited to, Licensor’s accounting and customer records that identify such user
and the charges and payments associated with such Disallowed Use.  Licensee may
request audits as described in this section no more often than once each
calendar quarter during the Term.


Further, and for the avoidance of doubt, Licensor will have no obligation to
verify that any third-party licensee or other user of the Technology is
operating, or may in the future operate, in the Sector, and Licensor will have
no obligation to prevent any such uses, and Licensee will have no right to
prevent any such uses.


Disallowed Use Compensation -- For any Disallowed Use that occurred within six
(6) months before Licensor’s receipt of the Disallowed Use Notice, Licensor will
pay Licensee fifty percent (50%) of Licensor’s gross revenue received in
connection with such Disallowed Use.  Licensor will pay this amount to Licensee
within thirty (30) days after the Parties’ verification of the Disallowed Use
and associated Licensor revenue.  And thereafter and for so long as Licensor
receives revenue from such Disallowed Use, Licensor will pay Licensee fifty
percent (50%) of Licensor’s gross revenue received in connection with such
Disallowed Use within thirty (30) days after Licensor receives such payments.



_____________________________
License
Loyl.Me and CannaSys
Page 16 of 17
 
 

--------------------------------------------------------------------------------

 



 
Disallowed Use Supplemental Audit -- Further, and solely for the purpose of
verifying any amounts due it in connection with a previously-verified Disallowed
Use, Licensee may by notice to Licensor request to meet at Licensor’s office to
confirm the amounts due it.  Any such meeting will be noticed and conducted
consistent with the provisions set forth above in this Exhibit.  And for the
avoidance of doubt, the purpose of such meeting and review will be limited to
confirmation of amounts due in connection with a previously-verified Disallowed
Use.


Disallowed Use Remedies -- In the case of a Licensor breach of the payment
obligations set out in this section, failure to meet, or in the case of
Licensor’s failure or refusal to make available to Licensee the information
required to verify a Disallowed Use, Licensee’s remedies will be limited to an
action for specific performance, and in the case of a payment breach Licensee
will be entitled to recover the amount due, plus a stipulated penalty of ten
percent (10%) of the amount due that was not timely paid, plus interest on such
amount as set forth in this License. Licensee acknowledges it will have no
equitable remedies with respect to any Disallowed Use, and Licensor will not be
required to terminate such Disallowed Use.  Further, Licensee waives any such
rights and waives any right to seek damages or equitable remedies from any
third-party licensee of Licensor whose use constitutes a Disallowed
Use.  Licensor acknowledges and agrees the amounts to be paid it under this
section with respect to a Disallowed Use are sufficient and adequate
compensation and stipulated penalty for such Disallowed Use.





_____________________________
License
Loyl.Me and CannaSys
Page 17 of 17
 
 
 
